               Case 2:19-cr-00167-RSL Document 8 Filed 03/23/21 Page 1 of 2




 1
 2
 3
 4
 5
                                 UNITED STATES DISTRICT COURT
 6
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE
 8
 9     UNITED STATES OF AMERICA,                                  Case No. CR19-167-RSL

10                           Plaintiff,                           ORDER DENYING
11                      v.                                        REQUEST FOR EARLY
                                                                  TERMINATION OF
12     ALI RAYAN AL-MOHANAWY,                                     PROBATION
13                           Defendant.
14
15          This matter comes before the Court on defendant’s request for early termination of
16 probation. Dkt. # 6.
17          On December 10, 2018, defendant pled guilty to conspiracy to commit access device
18 fraud, in violation of 18 U.S.C. § 1029(b)(2). Dkt. # 2-2 at 1. The U.S. District Court for the
19 District of Wyoming sentenced defendant to three years of probation. Dkt. # 2-3 at 2. This Court
20 accepted jurisdiction over defendant on September 17, 2019. Dkt. # 1. Probation is set to expire
21 on February 25, 2022. Dkt. # 6 at 1.
22          The Court may “after considering the factors set forth in [18 U.S.C. § 3553(a)] . . .
23 terminate a term of probation previously ordered and discharge the defendant at . . . any time
24 after the expiration of one year of probation in the case of a felony, if it is satisfied that such
25 action is warranted by the conduct of the defendant and the interest of justice.” 18 U.S.C.
26 § 3564(c). The Court enjoys “broad discretion in determining whether a defendant merits early
27 termination of probation.” United States v. Robins, No. LA CR 08-01497-VBF, 2014 WL
28
     ORDER DENYING REQUEST FOR
     TERMINATION OF PROBATION - 1
              Case 2:19-cr-00167-RSL Document 8 Filed 03/23/21 Page 2 of 2




 1 11790802, at *2 (C.D. Cal. May 27, 2014) (citing United States v. Hook, 471 F.3d 766, 771 (7th
 2 Cir. 2006)).
 3         The U.S. Probation and Pretrial Services Office (“U.S. Probation”) has not endorsed early
 4 termination of probation. In particular, U.S. Probation’s assessment is that defendant has “not
 5 consistently complied with his conditions of probation, requires further supervision, and has a
 6 concerning criminal history,” which includes, for example, repeated domestic violence against
 7 his wife. Dkt. # 7 at 2. Defendant’s positive drug test for cocaine in February 2020, his
 8 “sporadic” restitution payments, and his “unresolved issues” with his wife all indicate that
 9 termination of probation would be premature. Id. Additionally, considering that three years of
10 probation was the only sanction imposed here in lieu of incarceration, the Court concludes that
11 the probation term should be carried out in its entirety to provide just punishment for the
12 offense. See 18 U.S.C. §§ 3564(c), 3553(a). Accordingly, defendant’s request for early
13 termination of probation (Dkt. # 6) is DENIED.
14         IT IS SO ORDERED.
15
16         DATED this 23rd day of March, 2021.
17
18
19                                                   A
                                                     Robert S. Lasnik
20                                                   United States District Judge
21
22
23
24
25
26
27
28
     ORDER DENYING REQUEST FOR
     TERMINATION OF PROBATION - 2
